Citation Nr: 1548344	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for headaches and a brain hemorrhage, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active duty from March 1979 to January 1980, and from January 31, 1991 to April 23, 1991, including service in the Southwest Asia Theater of Operations.  The Veteran also had additional service in the Army National Guard. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 1999, a Board hearing was held at the RO (Travel Board) before a member of the Board (Veterans Law Judge or VLJ).  In June 2013, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in July 1999 was no longer employed at the Board (due to retirement) and advising him that he had a right to a new hearing before another VLJ that would decide the case.  See 
38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a July 2013 letter, the Veteran indicated that he did not desire an additional personal hearing before the Board.

In October 2013, the Board denied, in pertinent part, the appeal for service connection for headaches and a brain hemorrhage, to include as a qualifying chronic disability claimed as due to an undiagnosed illness (38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015)), and denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2015 memorandum decision, the Court vacated and remanded the issue of service connection for headaches and a brain hemorrhage to the Board for further action consistent with the memorandum decision.  The Court held that the Board had not addressed potentially materially relevant evidence, thus frustrating judicial review.  The Court remanded the issue of service connection for headaches and a brain hemorrhage to the Board for readjudication. 

As noted above, the Veteran had also appealed the Board's denial for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine; however, the Court affirmed that part of the Board's decision.  As such, the issue of higher rating for the lumbar spine disability is not on appeal and is not before the Board for consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initially, the Board finds that the Veteran had active military service from March 1979 to January 1980.  He was a member of the Army National Guard on active duty from January 31, 1991 to April 23, 1991 in Southwest Asia.  The Veteran was also on active duty for training in June 1994. 

The Veteran contends that he experiences headaches as a result of active military service.  More specifically, he believes that headaches are a result of undiagnosed illnesses due to service in the Persian Gulf War.  The evidence also shows an in-service injury sustained in 1994 and to two motor vehicle accidents also sustained during service.  See June 1994 treatment record; see also April 2015 Court's memorandum decision.  

A review of the service treatment records for both periods of active service show that the Veteran was involved in two automobile accidents during the first period of service.  Further, while on active duty for training in June 1994, an incident occurred where a 105 millimeter round fell within 75 to 100 yards of him, he sought treatment, and was kept for observation.  At that time, the Veteran complained of tinnitus and headaches, but not nausea.

The Veteran has a current diagnosis of chronic headaches, a thrombosed aneurysm, and nocturnal hypoxia.  Despite being afforded several VA examinations, an opinion as to whether the currently diagnosed chronic headaches, thrombosed aneurysm, and nocturnal hypoxia are related to the June 1994 service incident has not been obtained.  

A January 2007 VA examination report reflects that the examiner assessment that the Veteran's hemangioma of the left temporal lobe were usually known to be genetic malformations that "can be aggravated by trauma such as a motor vehicle accident."  While this statement may be sufficient to suggest a possibility of aggravation by a motor vehicle accident, it is insufficient to prove it in this Veteran's case.  The statement by the January 2007 VA examiner merely suggests the possibility, rather than probability, that the Veteran's genetic disorder was aggravated by an in-service trauma.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  

For these reasons, the Board finds that an additional medical opinion is necessary to address these questions.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a medical opinion from an appropriate examiner to assist in determining the etiology of the Veteran's headache and brain disorders.  The claims file should be made available to the examiner for review in connection with the examination.  A physical examination is not warranted unless deemed necessary.  The examiner should then address the following:

(a)  The examiner should note that the Veteran has been diagnosed with chronic headaches, a thrombosed aneurysm, and nocturnal hypoxia.

(b)  For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's disorders are related to the in-service motor vehicle accidents.  (Note: the examiner is asked to address the January 2007 VA examiner's opinion that the Veteran's hemangioma of the left temporal lobe were usually known to be genetic malformations and "can be aggravated by trauma such as a motor vehicle accident.").

(c)  For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's disorders are related to the injury sustained in June 1994.  (Note: while on active duty for training in June 1994, an incident occurred where a 105 millimeter round fell within 75 to 100 yards of him, the Veteran sought treatment, was kept for observation, and now complains of tinnitus and headaches).

A rationale for his or her opinion with references to the evidence of record must be provided.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




